904 So. 2d 505 (2005)
Edward E. BAKER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1445.
District Court of Appeal of Florida, Fourth District.
May 18, 2005.
Rehearing Denied July 15, 2005.
Edward E. Baker, Indiantown, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the denial of the defendant's motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a) finding that his claim of vindictive sentencing cannot be raised in a motion to correct illegal sentence. Benedetto v. State, 895 So. 2d 1126 (Fla. 4th DCA 2005), citing Boyd v. State, 880 So. 2d 726 (Fla. 2d DCA 2004).
KLEIN, TAYLOR and HAZOURI, JJ., concur.